DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions.            

RCE Acknowledgement 
Applicant’s Request for Continued Examination (RCE) dated 08/08/2022 under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114, and the Applicant's RCE submission filed on 08 AUGUST 2022 has been entered.            

 Status of Claims 
Claims 26-28, 30-32, 34-37, 39-50 & 76-77 are pending in the instant application based on RCE’s remarks and claim amendments filed on 08/08/2022 by Applicant, wherein only independent Claim 26 has been amended, while Claims 1-25, 29, 33, 38, 51-75 & 78 have been shown as cancelled.             
This Office Action is a Non-final Rejection in response to the RCE, the remarks and the claim amendments filed on 08 AUGUST 2022 by the Applicant, for its original application filed on 09/12/2008 that is titled:     "Client Relationship Manager”.        
Accordingly, amended Claims 26-28, 30-32, 34-37, 39-50 & 76-77 are now being rejected herein.        

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:        
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.        



Claims 26-28, 30-32, 34-37, 39-50 & 76-77 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claim 26 is the only independent system claim.                  
Analysis  
Claim 26: Ineligible.
The claim recites a series of steps. The claim is directed to a system, which is a statutory category of invention (Step 1: YES).  

The claim is analyzed to determine whether it is directed to a judicial exception.  The claim recites the limitations for a client relationship management system (with a financial institution) that are directed to collecting information about a client and creating an automated client profile, compiling information to generate a validation summary and transmitting the information, setting and updating expectations regarding account usage, creating a client profile, validating the client profile, and reviewing the validating account.  These limitations, as drafted, are processes/steps that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or as a method of organizing human activity, but for the recitation of generic computer and generic computer components.  That is, other than reciting “a client computer and a network data channel” using “a client information collection terminal, a validation terminal and a subsequent review terminal”; as well as a validation summary generator, a client activity expectations generator, and a client profile generator”, nothing in the claim precludes the limitations from practically being performed in the human mind or by organizing human activity.  For example, but for the recitation of generic computer and generic computer components language, the claims of the instant application are directed to performance of certain transactions (account usage/ activity) and risk determination, which are directed to an abstract idea.  Finally, the claim also updates the validation summary in its last step.  These limitations are mental processes or organizing human activities of the group “Certain Methods of Organizing Human Activity” (Step 2A1-YES), which include fundamental economic principles or practices;   commercial or legal interactions;  and managing personal behavior or relationships or interactions between people.            

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claims recite additional limitations of using an operator screen, a client display screen, a GUI (graphical user interface) and a server to perform the steps, which are mainly parts of a computer.  The processor (computer) in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  These generic processor and additional limitations are no more than mere instructions to apply the exception using generic computer and component/s.  Accordingly, these additional limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2-NO).           

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, to include the latest claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claims provide inventive concept).  As discussed with respect to Step 2A2 above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer and generic computer components.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  For the additional steps of using an operator screen, a client display screen and a server to perform the steps that were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.  The background does not provide any indication that the client relationship management system is anything other than a generic, off-the-shelf computer and  component/s, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  For these reasons, there is no inventive concept and the claim is not patent eligible.            
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, to include the latest claim amendments, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO), and the claim is not patent eligible.       

The analysis above applies to all statutory categories of the invention including independent Claim 26.  Furthermore, the dependent Claims 27-28, 30-32, 34-37, 39-50 
& 76-77 do not resolve the issues raised in rejection of independent Claim 26, and these dependent claims further narrow independent Claim 26 with additional steps and  limitations.        
Therefore, the aforesaid Claims 26-28, 30-32, 34-37, 39-50 and 76-77 are rejected under 35 U.S.C. § 101 as being directed to non- statutory subject matter.      

 Response to Arguments 
Applicant's remarks and claim amendments dated 08 AUGUST 2022 with respect to the rejection of pending Claims 26-28, 30-32, 34-37, 39-50 & 76-77 have been carefully considered, but they are not persuasive.  Thus, the rejection under 35 USC 101 is being maintained herein, as described above.          

In response to the Applicant’s arguments of 08/08/2022 traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Furthermore, Examiner notes that the Applicant has amended independent Claim 26 by adding a phrase ‘a user interface’, and deleting a phrase “[[updated in real time]]”;  and that Claim 26 also previously recited ‘a/the graphical user interface’, which is still recited therein;  and the addition of phrase ‘a user interface’ is used for its intended purpose --- to receive data and display results;  and these claim amendments do not overcome the 101 rejection.  Furthermore, the additional Claim 26 amendments for “computer-executable instructions” about “risk determination” narrow this claim with additional limitations, and don’t overcome the 101 rejection given the fact that “risk determination” is already recited four times prior to this latest claim amendment about it.      

In response to the Applicant’s arguments of 02/17/2022 traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Furthermore, Examiner notes that the latest added claim limitations about --- {perform a validation based on dynamically updated client information, “updated in real-time,” AND “as the client information is gathered in each category of a client profile”} don’t overcome 101 rejection, since “updated in real-time,” is just a synonym for ‘dynamically updated client information’ (already recited) AND “as the client information is gathered in each category of a client profile” is just data gathering.   

In response to the Applicant’s arguments of 06/16/2021 traversing the rejection 
under 35 USC 101, Examiner respectfully disagrees.  Furthermore, Examiner notes that latest added claim limitations about ‘computer logic’ have been treated as software (per  Specification in Page 3 top, Page 9 top and Page 17 upper half), and that these claims are automating the manual operation of collecting client information and assessing risks based on the collected client information;  which is actually a business solution to a business problem (not a technology solution).  Additionally, Specification’s Page 7 bottom to Page 8 top discloses this automation copied hereunder ---         

{“Conventionally, initial client risk assessment for a prospective client was handled manually. That is, the institution collected information regarding the prospective client and an employee of the institution made a subjective determination regarding whether the prospective client should be granted an account based on the collected information.   Periodic review and continual assessment of existing client's risk were also handled manually.  Once a prospective client was granted an account, the employee of the institution where the client had the account updated the relevant information and determined at that point whether the client should be allowed the privilege of maintaining an account with the institution based on the updated information.        

	However, such conventional method of assessing client risks is not without drawbacks.  First, the risk assessment process can turn out to be overly subjective, since the criteria of information to be collected and the decision to grant an account to a prospective client (also the decision to allow an existing client to continue the use of the account) can entirely depend on the 5 employee of the institution making such decisions.  Second, the risk assessment process itself can be an entirely manual process.  That is, there is no risk assessment tool which automatically provides a client risk assessment analysis based on the collected information.  Both the collection of information and the assessment of client risk have to be performed manually by the employee of the institution for each client.  Thus, it is desirable to have an automated system to collect client information and automatically assess any risks based on the collected information.”}               

In response to the Applicant’s arguments of 01/28/2021 traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Examiner notes that Applicant’s arguments that “there was no system to automatically assess the risk associated with the client based on the collected client information” (bold highlighting was done by the Applicant) are not persuasive.  Examiner notes that automating calculations (of risk) is what a generic computer/ processor does as well as that a generic computer/ processor can collect and store data in data bases based on different characteristics.  Furthermore, as explained above under 35 USC 101 rejection, this application’s claims are not integrated into a practical application.           

In response to the Applicant’s previous arguments traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Examiner notes that Applicant’s cited Example 37 from the Office’s web site does not apply here.  Examiner understands that Example 37, claims 1 and 2 have to do with locating icons on a GUI base on frequency of use, so that the most frequently used icons are positioned closest to the start icon so the user can quickly get to it (some sort of short cut).  Thus, these claims were determined to be eligible to overcome 101 based on that.  However, the current claimed invention does nothing other than present information, and is thus not an improvement to GUI interface, but it is just a generic interface doing its basic GUI function. Therefore, Example 37 does not apply here to overcome the rejection under 35 USC 101 as described herein above.                 

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be 
shown for language added to any original claims on amendment and any new claims, i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.     

 Conclusion 
The prior art made of record and not relied upon, and listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, which are relevant to this application and form a part of the body of prior art.                     

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.            

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA whose telephone number is (571).  The Examiner can normally be reached during 8:30-17:00 hours, 
Monday-Friday on IFP Flexible schedule.       
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (5.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is (571) 273-8300.            
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.        

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.         

 /S.M./    Examiner, Art Unit 3691            sanjeev.malhotra@uspto.gov    

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691